DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
 
Claim 1 has been amended.  Claims 11-17 remain withdrawn.  Claims 1, 3-6, and 8-10 are currently pending and under examination.
	
This application is a Divisional of U.S. Patent Application No. 14/770766, filed August 26, 2015, now U.S. Patent No. 10,518,233; which is a national phase application claiming benefit of priority under 35 U.S.C. §371 to PCT International Application No. PCT/US2014/022433, filed March 10, 2014, which claims benefit of priority to U.S. Provisional Patent Application No. 61/784947, filed March 14, 2013, and Great Britain application GB1308843.0, filed May 16, 2013.



Withdrawal of Objections/Rejections:

The objection to claim 1, is withdrawn.

The rejection of claims 1, 3-6, and 8-10 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Millan, is withdrawn.


New Rejections:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4, and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhejiang Marine Development Research Institute (CN 102687813; Published 2012 – English translation provided by Examiner and referred to hereafter).
Regarding claims 1, 4, and 8, Zhejiang Marine Development Research Institute teaches a granulated enzyme composition, the composition comprising a mixture including: flour, which is a carrier; phytase; a buffer; potassium sorbate, which is an anti-microbial; sorbitol and sodium chloride, which are stabilizers; and sodium chloride, which is a binding agent and enhancer; (p. 2, Summary of the invention, Para. 3, 5; p. 3, (4); p. 3, Embodiment 1).  
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-6, and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Millan (WO 2012/110777; Published Aug. 23, 2012 – Previously Presented).
Regarding claims 1, 3-6, and 8-10, Millan teaches a feed additive composition, which can be formulated as a granule, the composition comprising a mixture including: wheat, a wheat component, and starch, which are carriers; phytase; sucrose, sorbitol, and sodium chloride, which are stabilizers; maltodextrin, sodium chloride, gelatin, hydroxypropyl cellulose, and hydroxypropyl methyl cellulose, which are binding agents and enhancers; glycerol and polyethylene glycol, which are a first plasticizer and a second plasticizer; sodium citrate, which is a buffer; and magnesium stearate and talc, which are flowing aids (p. 43, Line 4-9; p. 44, Line 22 to p. 45, Line 19).  
Millan further teaches that the composition also comprises benzoate and parabens (p. 44, Line 22-28).  While it is not specifically taught that the benzoate is sodium benzoate, as benzoate is the salt of benzoic acid, it would have been obvious to one of ordinary skill in the art to utilize a salt, including sodium, as a salt is necessarily present to provide benzoate.  Additionally, as Millan teaches parabens, it would have been obvious to one of ordinary skill in the art to utilize a known paraben, including methyl paraben, in the composition of Millan to provide a paraben as desired.  As such, Millan renders obvious the inclusion of sodium benzoate and methyl paraben, which are anti-microbials. 

Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above which address the amendments. 

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653